Wood, J., (after stating the facts). In the absence of a warrant drawn :by the directors of the district on the appellee as treasurer for the payment of the judgment that had been rendered against the school district, he would have no authority to pay same. It is the duty of the directors to draw orders on the treasurer, and they shall state in every such order the services or consideration for which the order was drawn. Section 7627, Kirby’s'Digest. “When the warrant of any board of directors, properly drawn, is presented to the treasurer of the proper county, he shall pay the same out of any funds in his hands for that purpose belonging to the district specified in said warrant.” Section 7628, Kirby’s Digest. The petition does not show that any warrant had ever been drawn by the directors of School District No. 16 on the appellee as treasurer of the county for the payment of the judgment which the petition alleges, and the demurrer admits, had been obtained against the district. The petition does not show that any such warrant had been presented to appellee, and that he had refused its payment. It is clear, therefore, that no cause of action for mandamus against appellee is stated in the petition. The warrant set forth in the petition, as the latter alleges, had been used as the basis for and was therefore merged in the judgment. The remedy, if any, is for mandamus to compel the directors to issue warrant for the payment of the judgment; but that case is not before us, and we express no opinion concerning it. The judgment is affirmed.